DETAILED ACTION
This communication responsive to the application No. 17/095,964 filed on November 12,
2020. Claims 1-12 are pending and are directed towards METHOD FOR ESTABLISHING A SECURE WIRELESS CONNECTION.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities:
In the specification (page 14 lines 2, 3 and 6), (page 15 lines 21, 22, 24 and 25) “the second electronic device 1134” should be “the second electronic device 1132”
In the specification page 14 lines 5 and 6 “the first/second temporary credential” should be “the first/second temporary credentials”
In the specification page 22 lines 8 and 9 “the second electronic device to 1132…” should be “the second electronic device 1132 to…”

The use of the terms “Wi-Fi” (page 1 line 11, page 14 line17, page 17 line 17, page 18 line 13, page 19 line 28), “WhatsApp” (page 11 line 16), and “Bluetooth” (page 14 line 13, page 18 line 13, page 19 line 28) in the specification, which are trade names or a marks used in commerce, has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title (A method for establishing a secure wireless connection). It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7 and 11-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5 recite the limitation “the second temporary credential”. There is insufficient antecedent basis for this limitation in the claims.

Claims 2-4 and 6-7 are rejected due to their dependency on claim 1.
 
Claim 11 recites the limitations “determine a temporary wake-up code based on the temporary code; listen, using a first wireless communication protocol, for a broadcasted temporary wake-up code” is vague and not clear whether the temporary wake-up code and the broadcasted temporary wake-up code are two different codes, or they refer to the same code. For examination purposes, the examiner interpreted the broadcasted temporary wake-up code to be any other code.

Claim 12 recites the limitations “determine a secure wake-up code; […] listen, using a first wireless communication protocol, for a broadcasted secure wake-up code” is vague and not clear whether the secure wake-up code and the broadcasted secure wake-up code are two 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Palin U.S. Patent Pub. No. 2016/0212147 A1 (hereinafter “Palin”) in view of Jang et al. U.S. Patent Pub. No. 2017/0149873 A1 (hereinafter “Jang”).

As per claim 1, Palin teaches a method for establishing a secure wireless connection between a first electronic device and a second electronic device (establishing a secure wireless connection between a mobile device 100 and a controllable device 102. Palin, Fig. 1) the method comprising: 
generating, on a server, a temporary code (The cloud server computes an encrypted object by using the first public key of the controllable device 102 to encrypt the sequence number and the user access profile for the mobile wireless device 100. Palin, para [0249]); 
determining, on the first electronic device, a first temporary credential based on the temporary code (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object [which has a sequence number]. Palin, para [0255])(the encrypted object has a sequence number [first temporary credential] and user access profile encrypted using the first public key. Palin, Fig. 1B element 202); 
determining, on the second electronic device, the second temporary credential based on the temporary code (controllable device 102 decrypts the encrypted object using the first private key of the controllable device 102, recovering the sequence number and the user access profile [second temporary credential] for the mobile wireless device 100. Palin, para [0261]); 
establishing, using the first temporary credential and the second temporary credential, a temporary wireless connection between the first electronic device and the second electronic device (controllable device 102 assesses the validity of the sequence number and the user access profile, if ok, controllable device 102 becomes visible and starts sending the Bluetooth LE advertisements 150. Palin, para [0262]-[0263] and Fig. 1 steps 214 & 216); 
(The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key [secure credential], and hence decodable only by those in possession of 2nd public key. Palin, para [0275]); 
sending, from the second electronic device to the first electronic device, the secure credential via the temporary wireless connection (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key, and hence decodable only by those in possession of 2nd public key. Palin, para [0275]) (The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0280]); and 
establishing, using the secure credential, the secure wireless connection between the first electronic device and the second electronic device (the presence may be indicated over BTLE [temporary connection] but the actual connectivity is done over some other technology. Non-limiting examples includes: The controllable device starts a mobile hotspot or Wi-Fi Direct [secure connection]. The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0278]-[0279]) (the mobile wireless device 100 includes a Bluetooth.TM. Low Energy protocol (BTLE) 114 module. The mobile wireless device 100 may include a WLAN communications protocol 115 module, such as the IEEE 802.11 communications protocol. Palin, para [0266]).
Palin does not explicitly teach registering, on the first electronic device, the temporary code, wherein the temporary code is registered on the first electronic device by a user of the first electronic device; and sending, from the server to the second electronic device via a wired connection, the temporary code 
However, Jang teaches registering, on the first electronic device, the temporary code, wherein the temporary code is registered on the first electronic device by a user of the first (a user may photograph an authentication code displayed on the display unit 310 of the output device 300 using a camera. Jang, para [0260])(The control device 200-4 may receive and display the image to cause a user to input the authentication code "554013", or may recognize the authentication code "554013" from the image to automatically input the authentication code "554013". Jang, para [0262]); 
sending, from the server to the second electronic device via a wired connection, the temporary code (The client devices 200 and 300 may be terminals that can connect to the cloud server 100 through a wired/wireless network to receive a cloud computing service. Jang, para [0109])( the cloud server 100 may transmit the generated authentication code to the output device 300 which has requested transmission of the authentication code. Jang, para [0163])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Palin to registering, on the first electronic device, the temporary code, wherein the temporary code is registered on the first electronic device by a user of the first electronic device; and sending, from the server to the second electronic device via a wired connection, the temporary code. One would be motivated to do so, to improve the efficiency of system and the security by preventing attackers from eavesdropping. 

As per claim 2, Palin and Jang teach the method according to claim 1, further comprising: 
determining, at the first electronic device, a temporary wake-up code based on the temporary code (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object [which has a sequence number]. Palin, para [0255]) (The Bluetooth radio of the controllable device 102 is in a non-discoverable mode 180, so that the radio only listens for specific advertisements until receiving an advertising message 204 containing the specific encryption code. Palin, para [0257]); 
determining, at the second electronic device, the temporary wake-up code based on the temporary code (controllable device 102 decrypts the encrypted object using the first private key of the controllable device 102, recovering the sequence number and the user access profile  for the mobile wireless device 100. Palin, para [0261]); and 
wherein the step of establishing the temporary wireless connection comprises: broadcasting, by the first electronic device and using a first wireless communication protocol, the temporary wake-up code (The mobile wireless device then sends the resulting encrypted message, using a Bluetooth LE advertisement packet. The advertisement packet may, at this point, include the public key of the mobile wireless device, or other secret token. The advertisement packet may include one or more encrypted messages targeted to one or more controllable devices. Palin, para [0246]), 
listening, at the second electronic device, for the broadcasted temporary wake-up code (The Bluetooth radio of the controllable device 102 is in a non-discoverable mode 180, so that the radio only listens for specific advertisements until receiving an advertising message 204 containing the specific encryption code. Palin, para [0257]), and 
upon detecting the broadcasted temporary wake-up code at the second electronic device, enabling, at the second electronic device, a second wireless communication protocol (the cloud server may in one embodiment tell the device address of the controllable device, and that allows mobile wireless device to directly establish Bluetooth LE connection [which should be enabled first] to the controllable device. Palin, para [0277]); 
(the controllable device then determines if the mobile wireless device is allowed to access the controllable device (for example, by assessing validity of the included sequence number). If it is allowed, then the controllable device starts sending BTLE advertisements that enable the mobile wireless device to actually make a connection to the controllable device. Palin, para [0248]).

As per claim 5, Palin and Jang teach the method according to claim 1, further comprising: discarding, at the second electronic device, the second temporary credential (controllable device 102 assesses the validity of the sequence number [and assess the validity of the user access profile]. If this fails, step 215 silently drops the advertisement. Palin, para [0262] Fig. 1 step 214).

As per claim 6, Palin and Jang teach the method according to claim 1, further comprising: triggering the temporary code generation in response to a personal identification (The mobile wireless device is shown sending to the cloud server, a message for example over a WLAN or cellular connection, or just generally a message over the internet, containing information including its ID, user ID, user function [the cloud server generate the encrypted object after receiving the request]. Palin, para [0104]).

As per claim 7, Palin and Jang teach the method according to claim 1, further comprising: choosing, by the server, the second electronic device among a plurality of second electronic devices (the user interface may allow control of a plurality of controllable devices at the same time. This enables use cases where for example, the user interface combines information from several different controllable devices when the user is further away from the devices. If user moves closer to any of the controllable devices, the user interface may be changed by the cloud server, to focus on that particular device. Palin, para [0239]).

As per claim 8, Palin teaches a non-transitory computer-readable storage medium having stored thereon a program which is executable on a first electronic device having processing capabilities (An example embodiment of the invention includes a computer program product comprising computer executable program code recorded on a computer readable, non-transitory storage medium. Palin, para [0077]), wherein the program comprises program code portions which when executed on the first electronic device is configured to: 
determine a temporary credential based on the temporary code (the encrypted object has a sequence number and user access profile encrypted using the first public key. Palin, Fig. 1B element 202); 
determine a temporary wake-up code based on the temporary code (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object. Palin, para [0255])(The Bluetooth radio of the controllable device 102 is in a non-discoverable mode 180, so that the radio only listens for specific advertisements until receiving an advertising message 204 containing the specific encryption code. Palin, para [0257]); 
broadcast the temporary wake-up code using a first wireless communication protocol (The mobile wireless device then sends the resulting encrypted message, using a Bluetooth LE advertisement packet. The advertisement packet may, at this point, include the public key of the mobile wireless device, or other secret token. The advertisement packet may include one or more encrypted messages targeted to one or more controllable devices. Palin, para [0246]);
establish, using the temporary credential and using a second wireless communication protocol, a temporary connection between the first electronic device and a second electronic device (the controllable device then determines if the mobile wireless device is allowed to access the controllable device (for example, by assessing validity of the included sequence number). If it is allowed, then the controllable device starts sending BTLE advertisements that enable the mobile wireless device to actually make a connection to the controllable device. Palin, para [0248]); 
receive, from the second electronic device, a secure credential via the temporary connection (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key, and hence decodable only by those in possession of 2nd public key. Palin, para [0275]) (The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0280]); 
establish, using the secure credential, a secure connection between the first electronic device and the second electronic device (the presence may be indicated over BTLE [temporary connection] but the actual connectivity is done over some other technology. Non-limiting examples includes: The controllable device starts a mobile hotspot or Wi-Fi Direct [secure connection]. The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0278]-[0279]) (the mobile wireless device 100 includes a Bluetooth.TM. Low Energy protocol (BTLE) 114 module. The mobile wireless device 100 may include a WLAN communications protocol 115 module, such as the IEEE 802.11 communications protocol. Palin, para [0266]).

However, Jang teaches register, by a user of the first electronic device, a temporary code (a user may photograph an authentication code displayed on the display unit 310 of the output device 300 using a camera. Jang, para [0260])(The control device 200-4 may receive and display the image to cause a user to input the authentication code "554013", or may recognize the authentication code "554013" from the image to automatically input the authentication code "554013". Jang, para [0262]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Palin to register, by a user of the first electronic device, a temporary code. One would be motivated to do so, to improve the efficiency of system and the security by preventing attackers from eavesdropping. 

As per claim 10, Palin teaches a non-transitory computer-readable storage medium having stored thereon a program which is executable on an electronic device having processing capabilities (An example embodiment of the invention includes a computer program product comprising computer executable program code recorded on a computer readable, non-transitory storage medium. Palin, para [0077]), wherein the program comprises program code portions which when executed on the electronic device is configured to: 
determine a temporary credential based on the temporary code (the encrypted object has a sequence number and user access profile encrypted using the first public key. Palin, Fig. 1B element 202); 
(the controllable device then determines if the mobile wireless device is allowed to access the controllable device (for example, by assessing validity of the included sequence number). If it is allowed, then the controllable device starts sending BTLE advertisements that enable the mobile wireless device to actually make a connection to the controllable device. Palin, para [0248]); 
determine a secure credential (the encrypted object has a sequence number and user access profile encrypted using the first public key. Palin, Fig. 1B element 202) (The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0280]); 
sending, to the further electronic device, the secure credential via the temporary connection (receiving, by an apparatus, from a wireless device, an encrypted message that includes at least an encrypted object [and a user access profile], encrypted with a second public key of the apparatus. Palin, para [0309]); 
establish, using the secure credential, a secure connection between the electronic device and the further electronic device (assessing, by the apparatus, validity of at least the user access profile; and transmitting, by the apparatus [secure connection], to the wireless device, a message identifying or describing the apparatus, only if the apparatus has determined that at least the user access profile is valid. Palin, para [0311]-[0312]) (the presence may be indicated over BTLE [temporary connection] but the actual connectivity is done over some other technology. Non-limiting examples includes: The controllable device starts a mobile hotspot or Wi-Fi Direct [secure connection]. Palin, para [0278]-[0279]) 

However, Jang teaches receive, from a server via a wired connection, a temporary code (The client devices 200 and 300 may be terminals that can connect to the cloud server 100 through a wired/wireless network to receive a cloud computing service. Jang, para [0109])(the cloud server 100 may transmit the generated authentication code to the output device 300 which has requested transmission of the authentication code. Jang, para [0163])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Palin to receive, from a server via a wired connection, a temporary code. One would be motivated to do so, to improve the efficiency of system and the security by preventing attackers from eavesdropping. 

As per claim 11, Palin and Jang teach the non-transitory computer-readable storage medium according to claim 10, wherein the program further comprises program code portions which when executed on the electronic device is configured to: 
determine a temporary wake-up code based on the temporary code (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object. Palin, para [0255]) (The mobile wireless device may include its public key inside the Bluetooth LE advertisement it sends. This would allow controllable device to encrypt Bluetooth LE advertisement it sends in a way that only correct mobile wireless device is able to decrypt it. Palin, para [0276]);
listen, using a first wireless communication protocol, for a broadcasted temporary wake-up code ( [the wireless device listen to the sent Bluetooth LE advertisements sent by the controllable device] The controllable device may send Bluetooth LE advertisements, when it has accepted wakeup, as directed Bluetooth LE advertisement meant only for the device from whom triggering advertisement was received. Palin, para [0274])
 upon detecting the broadcasted temporary wake-up code, enable a second wireless communication protocol (the cloud server may in one embodiment tell the device address of the controllable device, and that allows mobile wireless device to directly establish Bluetooth LE connection [which should be enabled first] to the controllable device. Palin, para [0277]); and 
establish the temporary connection using the second wireless communication protocol (the cloud server may in one embodiment tell the device address of the controllable device, and that allows mobile wireless device to directly establish Bluetooth LE connection to the controllable device. Palin, para [0277]).

As per claim 12, Palin and Jang teach the non-transitory computer-readable storage medium according to claim 10, wherein the program further comprises program code portions which when executed on the electronic device is configured to: 
determine a secure wake-up code (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object [which has a sequence number]. Palin, para [0255]) (The Bluetooth radio of the controllable device 102 is in a non-discoverable mode 180, so that the radio only listens for specific advertisements until receiving an advertising message 204 containing the specific encryption code. Palin, para [0257]); 
send, to the further electronic device, the secure wake-up code (The mobile wireless device then sends the resulting encrypted message, using a Bluetooth LE advertisement packet. The advertisement packet may, at this point, include the public key of the mobile wireless device, or other secret token. The advertisement packet may include one or more encrypted messages targeted to one or more controllable devices. Palin, para [0246]); 
listen, using a first wireless communication protocol, for a broadcasted secure wake-up code (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key, and hence decodable only by those in possession of 2nd public key. Palin, para [0275]) (The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0280]); 
upon detecting the broadcasted secure wake-up code, enable a second wireless communication protocol (the presence may be indicated over BTLE [first wireless communication protocol] but the actual connectivity is done over some other technology. Non-limiting examples includes: The controllable device starts a mobile hotspot or Wi-Fi Direct [second wireless communication protocol]. Palin, para [0278]) (the mobile wireless device 100 includes a Bluetooth.TM. Low Energy protocol (BTLE) 114 module. The mobile wireless device 100 may include a WLAN communications protocol 115 module, such as the IEEE 802.11 communications protocol. Palin, para [0266]); and 
establish the secure connection using the second wireless communication protocol (the presence may be indicated over BTLE [temporary connection] but the actual connectivity is done over some other technology. Non-limiting examples includes: The controllable device starts a mobile hotspot or Wi-Fi Direct [secure connection]. The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0278]-[0279]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Palin U.S. Patent Pub. No. 2016/0212147 A1 (hereinafter “Palin”) in view of Jang et al. U.S. Patent Pub. No. 2017/0149873 A1 (hereinafter “Jang”) and further in view of Luo U.S. Patent Pub. No. 2019/0281449 A1. 

As per claim 3, Palin and Jang teach the method according to claim 1, further comprising: 
determining, at the second electronic device, a secure wake-up code (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key. Palin, para [0275]); 
sending, from the second electronic device to the first electronic device, the secure wake-up code via the temporary wireless connection (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key, and hence decodable only by those in possession of 2nd public key. Palin, para [0275]). 
Palin does not explicitly teach wherein the step of establishing the secure wireless connection comprises: broadcasting, by the first electronic device and using a first wireless communication protocol, the secure wake-up code, listening, at the second electronic device, for the broadcasted secure wake- up code, and upon detecting the broadcasted secure wake-up code at the second electronic device, enabling, at the second electronic device, a further wireless communication protocol; wherein the secure wireless connection is established using the further wireless communication protocol.
However, Luo teaches wherein the step of establishing the secure wireless connection comprises: broadcasting, by the first electronic device and using a first wireless communication (the peripheral device 101 advertises its security certificate 212 to the host device 102. The peripheral device 101 wirelessly broadcasts a packet 300 on the primary advertising channel that refers to additional information available on the secondary advertising channel. On the secondary advertising channel, the peripheral device 101 broadcasts a packet 310 that includes the security certificate 212. The packet 310 also includes a network address (i.e., URL 332) of the authentication server 103. Luo, para [0050]), 
listening, at the second electronic device, for the broadcasted secure wake- up code (the host device 102 receives the advertised URL 332 of the authentication server 103 at its wireless interface 112. Luo, para [0052]), and
upon detecting the broadcasted secure wake-up code at the second electronic device, enabling, at the second electronic device, a further wireless communication protocol (the peripheral device 101, host device 102, and server 103 utilize TLS for establishing secure connections with each other; however, in alternative embodiments, other secure communication protocols may be used. Luo, para [0044]); 
wherein the secure wireless connection is established using the further wireless communication protocol (the peripheral device 101 establishes a secure connection with the host device 102 by computing a pair of Elliptic Curve Diffie-Hellman (ECDH) keys for the peripheral device. The host also computes a pair of ECDH keys for the host device. When pairing is complete, a secure communication channel is established between the peripheral device 101 and the host 102, with the computed ECDH key pairs used to encrypt messages. Luo, para [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Palin to add the step of establishing the secure wireless connection comprises: broadcasting, by the first electronic (Luo, para [0004]) 

As per claim 9, Palin and Jang teach the non-transitory computer-readable storage medium according to claim 8, wherein the program further comprises program code portions which when executed on the first electronic device is configured to: 
receive, from the second electronic device, a secure wake-up code (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key, and hence decodable only by those in possession of 2nd public key. Palin, para [0275]); 
Palin does not explicitly teach broadcast the secure wake-up code using the first wireless communication protocol; and establish the secure connection using the second wireless communication protocol. 
However, Luo teaches broadcast the secure wake-up code using the first wireless communication protocol (the peripheral device 101 advertises its security certificate 212 to the host device 102. The peripheral device 101 wirelessly broadcasts a packet 300 on the primary advertising channel that refers to additional information available on the secondary advertising channel. On the secondary advertising channel, the peripheral device 101 broadcasts a packet 310 that includes the security certificate 212. The packet 310 also includes a network address (i.e., URL 332) of the authentication server 103. Luo, para [0050]); and 
establish the secure connection using the second wireless communication protocol (the peripheral device 101 establishes a secure connection with the host device 102 by computing a pair of Elliptic Curve Diffie-Hellman (ECDH) keys for the peripheral device. The host also computes a pair of ECDH keys for the host device. When pairing is complete, a secure communication channel is established between the peripheral device 101 and the host 102, with the computed ECDH key pairs used to encrypt messages. Luo, para [0054]). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Palin to broadcast the secure wake-up code using the first wireless communication protocol; and establish the secure connection using the second wireless communication protocol. One would be motivated to do so, to enhance the security of communication between devices and preventing MITM attacks. (Luo, para [0004]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palin U.S. Patent Pub. No. 2016/0212147 A1 (hereinafter “Palin”) in view of Jang et al. U.S. Patent Pub. No. 2017/0149873 A1 (hereinafter “Jang”) and further in view of Drake U.S. Patent Pub. No. 2019/0363904 A1. 

As per claim 4, Palin and Jang teach the method according to claim 1. Palin does not explicitly teach that the method further comprising: disconnecting the temporary wireless connection. 
(the controller 210 may further be configured to discontinue the advertising or broadcast 1020 once the appliance 10 is connected to WI-FI network 2000. Drake, para [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Palin to disconnecting the temporary wireless connection. One would be motivated to do so, for the obvious reason of improving the security of system by using the secure wireless connection for communication between the devices. 

Related Prior Art
The following references have been considered relevant by the examiner: 
A. Flanagan et al. US 20140099887 A1 directed to methods for utilizing close proximity wireless communication (CPWC) technology for a secure out-of-band (OOB) transfer of communication information between two or more devices at close range. The communication information may then be used to establish a secure communication channel over a greater distance than possible using CPWC technologies. 
B. Tse US 10,033,531 B2 directed to a method for setting up a secure connection between a mobile communication device and a wireless access point. The method comprises generating a machine-readable code corresponding to the wireless access point. The generated machine-readable code is scanned through an image-capturing unit. Further, the scanned machine-readable code is converted into a unique identification number that corresponds to the wireless access point. The unique identification number is transmitted to the wireless access point. The mobile communication device is authenticated based on the transmitted unique 
C. Guo US 9730071 B1 directed to method for connecting purpose-built appliances to secure wireless networks by receiving, via an unsecured wireless network, an identifier from a network device that is not connected to a secure wireless network associated with the computing device, sending, via the unsecured wireless network, a token to the network device, receiving confirmation from a user of the network device that the network device correctly displayed the token and that the user would like to connect the network device to the secure wireless network, and in response to the confirming that the user would like to connect the network device to the secure wireless network, sending, via the unsecured wireless network, network credentials for the secure wireless network to the network device to enable the network device to connect to the secure wireless network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully Submitted




/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492